Citation Nr: 9914787	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-28 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, rated 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right great toe amputation with a history of osteomyelitis, 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) August 1994 rating decision 
which denied increased evaluations for diabetes mellitus, 
rated 20 percent disabling, and residuals of a right great 
toe amputation with a history of osteomyelitis, rated 10 
percent disabling.

By May 1995 rating decision, the RO granted service 
connection for the veteran's bilateral diabetic retinopathy 
with scotoma secondary to his service-connected diabetes 
mellitus, and assigned it a 10 disability evaluation.  The RO 
also granted service connection for impotency secondary to 
diabetes mellitus, and assigned it a noncompensable rating 
and a special monthly compensation for loss of a creative 
organ.  By December 1995 rating decision, the RO increased 
the rating for the veteran's service-connected bilateral 
diabetic retinopathy from 10 to 30 percent.

By March 1996 rating decision, the RO granted service 
connection for the veteran's hypertension and diabetic 
nephropathy, secondary to his diabetes mellitus, and assigned 
it a 20 disability evaluation.  The RO also granted service 
connection for his bilateral peripheral neuropathy of the 
lower extremities, secondary to diabetes mellitus, and 
assigned it a 10 percent disability evaluation.

In his April 1999 written argument, the veteran's 
representative requested that this case be remanded for a VA 
examination to include special testing so that secondary 
conditions could be considered.  The Board construes this as 
a request for increased evaluations for the veteran's 
service-connected bilateral diabetic retinopathy with 
scotoma, impotency, hypertension and diabetic nephropathy and 
bilateral peripheral neuropathy of the lower extremities.  As 
these issues have not yet been developed for appellate 
review, and they are clearly not inextricably intertwined 
with the claims now in appellate status, they are referred to 
the RO for appropriate initial adjudication.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is insulin dependent and 
requires a restrictive diet without regulation of activity.

2.  His residuals of a right great toe amputation with 
history of osteomyelitis have not been manifest by active 
infection over the past five years.

3.  The amputation of the veteran's right great toe did not 
involve the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.41, 4.42, 4.119, Diagnostic Code 7913 (1996) 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right great toe amputation with a history 
of osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5000 and 5171 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptomatology associated with 
his diabetes mellitus is more severe than reflected by the 
currently assigned 20 percent disability rating.  He further 
argues that, as the amputation of his right great toe makes 
it difficult to walk for an extended length of time, it is 
more disabling than the currently assigned 10 percent 
disability evaluation.  

His claims for increased evaluations for service-connected 
diabetes mellitus and residuals of a right great toe 
amputation with a history of osteomyelitis are well grounded 
under 38 U.S.C.A. § 5107(a) as they are plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his diabetes mellitus and residuals of an 
amputated right great toe (within the competence of a lay 
party to report) are sufficient to well ground his claims.  
The facts relevant to the issues on appeal have been properly 
developed and the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  When evaluating a 
disability, reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, by June 1969 rating decision, the RO granted 
service connection for the veteran's diabetes mellitus, and 
assigned it a 10 percent disability evaluation.  The RO based 
this rating determination on the veteran's service medical 
records and a June 1969 VA medical examination report.

VA hospital records, dated in November 1992, show that the 
veteran was assessed as having noninsulin dependent diabetes 
mellitus.  They further show that an examination of his right 
foot revealed a large ulcer over the inframedial aspect of 
the right great toe.  X-ray examination of his right foot 
revealed erosion of the terminal phalanx of the right great 
toe, compatible with osteomyelitis.  The veteran later 
underwent a right great toe amputation.  It was noted that 
there were no complications and that his wound was completely 
healed in December 1992.

VA outpatient treatment records, dated from November 1992 to 
March 1993, show that the veteran was assessed as having 
noninsulin dependent diabetes mellitus.  They also show that 
he received follow up treatment for the amputation of his 
right great toe.  He did well post operatively, and the 
amputation site was well healed and without ulcers or 
drainage.

By September 1993 rating decision, the RO increased the 
rating of the veteran's service-connected diabetes mellitus 
from 10 to 20 percent disabling, assigned a temporary total 
rating under 38 C.F.R. § 4.30 for residuals of a right great 
toe amputation with a history of osteomyelitis, effective 
November 6 to December 31, 1992, and assigned a 10 percent 
disability rating, effective January 1, 1993.

In December 1993, the veteran requested an increased rating 
for his service-connected diabetes mellitus and residuals of 
a right great toe amputation with history of osteomyelitis.

VA outpatient treatment records, dated from January 1993 to 
August 1998, do not show that the veteran's diabetes mellitus 
caused him to regulate his activities.  They do show that he 
was started on insulin in May 1995.  At that time, it was 
noted that he was aware of the diet and exercise that was 
required.  Later that month, he reported that he had not 
experienced any symptoms of hypoglycemia.  The remainder of 
the clinical records show that he was assessed as having of 
insulin dependent diabetes mellitus on many occasions.

The VA outpatient treatment records are also devoid of any 
reports or findings that the veteran experienced any 
discharging sinus or other evidence of active osteomyelitis 
infection.  In addition, they do not show that his right 
metatarsal head had been removed.  A January 1993 record 
reveals that no swelling or ulcers were present around the 
amputation site.  In February 1993, an examination of his 
amputation site revealed no signs or symptoms of infection.  
He was assessed as having status post osteomyelitis, stable.  
An August 1995 record shows that he had calluses on his 
fourth toe.  A January 1996 record shows that his right 
hallux had been amputated 4 years earlier, and that no 
calluses were present on the scar area.

On VA medical examination in April 1994, the arterial pulses 
in the veteran's right lower limb were intact, and there was 
a well healed scar at the amputation site.  No peripheral 
edema, redness or other evidence of active infection were 
present at the amputation site.

On VA medical examination in October 1994, it was noted that 
the veteran's right great toe had been amputated as it had 
been infected and gangrenous.  Examination of his right lower 
extremity revealed that range of motion, reflexes and 
sensation were all normal.  The pertinent diagnoses were 
diabetes mellitus since 1968 and amputation of right great 
toe due to infection and gangrene.

A VA medical examination was conducted in January 1995.  At 
that time, it was noted that he received oral agents for 
adequate glucose control.  Examination of his right lower 
limb revealed a mild diminution of position sense in the 
great toe area.  The examiner indicated that the veteran had 
a history of noninsulin dependent diabetes mellitus.

A VA hospital report, dated in September 1995, revealed 
diagnoses including insulin dependence, diabetes mellitus and 
history of osteomyelitis in the right great toe.

On VA medical examination in February 1996, it was noted that 
the veteran treated his diabetes mellitus with 20 units of 
insulin in the morning and 10 units at night.  Examination of 
his right lower extremity revealed calluses and a slightly 
diminished sensory to touch.  No ulcerations were present.  
The veteran was assessed as having diabetes mellitus under 
loose control with glucose readings from 150 to 180.  It was 
noted that his diabetes mellitus was stable without evidence 
of wide fluctuations.

On VA medical examination in August 1998, the veteran 
reported that his blood sugar was controlled between 110 up 
to 130, fasting.  He indicated that his diabetes mellitus 
caused itching and muscle weakness, fatigue and a loss of 
strength.  He reported that he had not had any hypoglycemic 
attacks, nor had he been hospitalized because of his diabetes 
mellitus.  He indicated that his diabetes mellitus did not 
restrict daily activities such as bathing, climbing stairs, 
gardening, pushing a lawnmower, taking out the trash, driving 
or shopping.  He reported that he had been employed as an 
apartment manager for the previous 11 years.  He stated that 
his diabetes mellitus bothered him only because the 
amputation of his big right toe made it difficult to walk for 
an extended length of time.  A review of his systems revealed 
no weight loss.  Examination of his right lower extremity 
revealed that peripheral pulses were 2+.  Neurological 
examination revealed that motor strength was 5/5.  No muscle 
wasting or generalized muscle weakness were found.  The 
veteran had a glucose level of 241 elevated.  The diagnosis 
was Type II diabetes mellitus, requiring insulin.  The 
examiner indicated that the veteran's diabetes mellitus did 
not have an impact on his activities of daily living, and 
that, occupationally, he continued with employment as an 
apartment manager.  

I.  Diabetes Mellitus

The veteran's diabetes mellitus is rated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The schedular criteria for 
evaluation of diabetes mellitus were changed, effective June 
6, 1996.  Where law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board will evaluate the veteran's diabetes 
mellitus under both the new and old rating criteria to 
determine which version is the most favorable to the veteran.

Under the current criteria of Diagnostic Code 7913, a 20 
percent evaluation is warranted when the diabetes mellitus 
requires insulin and a restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
warranted when the disorder requires insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted when the disorder requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(1998).

Under the old criteria of Diagnostic Code 7913, a 20 percent 
evaluation was warranted for moderate diabetes mellitus which 
was controlled by a moderate insulin or oral hypoglycemic 
agent dosage and a restricted (maintenance) diet where there 
was no impairment of health or vigor or limitation of 
activity.  A 40 percent evaluation was warranted for 
moderately severe diabetes mellitus which required large 
insulin dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 60 percent evaluation was 
assigned for severe diabetes mellitus with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent evaluation was 
warranted for pronounced diabetes mellitus which was 
uncontrolled, that is, with repeated episodes of ketoacidosis 
or hypoglycemic reactions, restricted diet and regulation of 
activities; with progressive loss of weight and strength, or 
severe complications.  38 C.F.R. § 4.119 (1996).

After full review of the evidence of record, the Board is 
unable to find that an evaluation in excess of 20 percent is 
warranted for the veteran's diabetes mellitus under the 
current criteria of Diagnostic Code 7913.  The evidence 
demonstrates that the veteran requires insulin and is on a 
restricted diet.  However, the evidence does not show that 
his daily activities require regulation.  The VA outpatient 
treatment records and examination reports do not show that 
his activities have required any regulation.  In addition, 
while the most recent VA examination report shows that he has 
some complaints of muscle weakness, a loss of strength and 
fatigue, it does not show that his activities require 
regulation.  Rather, it shows that his diabetes mellitus does 
not restrict his daily activities or prevent him from 
bathing, climbing stairs, gardening, pushing a lawnmower, 
taking out the trash, driving or shopping.  As such, the 
evidence of record does not establish that his diabetes 
mellitus causes limitation of activity.  Thus, an evaluation 
in excess of 20 percent is not warranted for his diabetes 
mellitus under the current criteria of Diagnostic Code 7913.

The Board also finds that an evaluation in excess of 20 
percent is not warranted for the veteran's diabetes mellitus 
under the old criteria in effect at the beginning of his 
appeal.  As reported earlier, while the veteran requires 
insulin and is on a restricted diet, the evidence does not 
show that he must avoid strenuous occupational and 
recreational activities.  As discussed above, he is able to 
work and carry out routine and most strenuous activities.  
Thus, the evidence of record does not establish that the 
veteran's diabetes mellitus has required a careful regulation 
of his activities and avoidance of strenuous occupational and 
recreational activities.  Therefore, an evaluation in excess 
of 20 percent is not warranted for his diabetes mellitus 
under the old criteria of Diagnostic Code 7913.

The Board has considered the provisions of 38 C.F.R. § 4.7 in 
reaching this decision, but do not find that they are for 
application.  The major difference between the 20 percent 
evaluation and the 40 percent evaluation is the regulation of 
activities.  However, as noted above, it has not been shown 
that the veteran's diabetes mellitus has caused him 
restriction in any of his daily activities.  Rather, on most 
recent medical examination in August 1998, it was 
specifically reported that he was able to do all activities 
of daily living.  Accordingly, his symptomatology does not 
more nearly resemble that of the next highest evaluation, and 
a higher evaluation is not warranted.

II. Residuals of a Right Great Toe Amputation with a History 
of Osteomyelitis

The veteran's residuals of a right great toe amputation with 
a history of osteomyelitis are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5000 and 5171.

Diagnostic Code 5000 provides that a 10 percent evaluation is 
warranted for inactive osteomyelitis, following repeated 
episodes, without evidence of active infection in the past 5 
years.  A 20 percent evaluation is warranted for discharging 
sinus or other evidence of active infection within the past 5 
years.  A 30 percent evaluation is warranted when there is 
definite involucrum or sequestrum, with or without 
discharging sinus.  A 60 percent evaluation is warranted for 
frequent episodes, with constitutional symptoms.  A 100 
percent evaluation is warranted for osteomyelitis of the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  38 C.F.R. § 4.71a.

Diagnostic Code 5171 provides that a 10 percent rating is 
warranted for an amputation of the right great toe.  A 30 
percent rating requires that the amputation involve removal 
of the metatarsal head.  38 C.F.R. § 4.71a.

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the residuals of the veteran's right great 
toe amputation with a history of osteomyelitis under 
Diagnostic Code 5000.  There is no evidence that the veteran 
has had any symptoms of active osteomyelitis since November 
1992, just prior to the amputation of his right great toe.  
In particular, there is no evidence that he has had 
discharging sinus or other evidence of active infection 
within the last 5 years.  The VA outpatient treatment records 
are devoid of any report or finding of discharging sinus or 
other evidence of active osteomyelitis infection.  Rather, 
the amputation site was found to be completely healed in 
December 1992, and examination in 1994, 1995 and 1996 show no 
evidence of any discharging sinus or active infection in the 
area of the veteran's amputation site.  While the most recent 
VA examination in 1998 shows that the amputation of his right 
foot makes it difficult for him to walk for long, extended 
periods, it does not show that he has any discharging sinus 
or other evidence of active infection.  As such, there is no 
evidence that the veteran has had any symptoms of active 
osteomyelitis for many years.  Accordingly, an evaluation in 
excess of 10 percent is not warranted for the residuals of 
his right great toe amputation with a history of 
osteomyelitis under Diagnostic Code 5000.

The Board also finds that an evaluation in excess of 10 
percent is unwarranted for the veteran's service-connected 
residuals of a right great toe amputation with a history of 
osteomyelitis under Diagnostic Code 5171.  An increased 
rating under this code provision requires evidence that the 
amputation of his right great toe involved the removal of the 
metatarsal head.  This is not demonstrated by the evidence of 
record.  Rather, the VA hospital records show that the 
osteomyelitis was located in the terminal phalanx of the 
veteran's right great toe.  In addition, these records do not 
demonstrate that his right metatarsal head was amputated 
along with his right great toe.  Moreover, the remainder of 
the medical records do not show that the veteran's right 
metatarsal head had been removed.  Rather, the VA outpatient 
treatment records show that he had a callus on his fourth toe 
in 1995, and in January 1996, it was noted that his right 
hallux had been amputated 4 years earlier.  Additionally, VA 
examination reports of record present no findings that his 
right metatarsal head has been removed.  Therefore, an 
evaluation in excess of 10 percent is unwarranted for the 
veteran's service-connected residuals of a right great toe 
amputation with a history of osteomyelitis, under Diagnostic 
Code 5171.

III.  Additional Matters

The Board has also carefully considered rating the veteran's 
diabetes mellitus and residuals of a right great toe 
amputation with a history of osteomyelitis on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation permits adjusting a rating in an exceptional 
case where application of the schedular criteria is 
impractical.  In the case at hand, the evidence does not show 
that he has been hospitalized recently for diabetes mellitus 
or the residuals of his right great toe amputation with a 
history of osteomyelitis.  In addition, the most recent VA 
examination report shows that he has been employed as an 
apartment manager for more than a decade, and that he is able 
to carry out routine and more strenuous activities.  As such, 
the veteran's overall disability picture does not appear to 
be unusual or exceptional or otherwise indicate a degree of 
severity which would warrant evaluations in excess of those 
currently assigned the service-connected disabilities herein 
at issue.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) 
(1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign higher disability evaluations than those set forth 
above.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

An evaluation in excess of 10 percent for residuals of a 
right great toe amputation with a history of osteomyelitis, 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

